COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


 CORNELIOUS L. MATTHEWS,                                  §
                                                                             No. 08-11-00157-CR
                                   Appellant,             §
                                                                                Appeal from the
 v.                                                       §
                                                                              297th District Court
 THE STATE OF TEXAS,                                      §
                                                                          of Tarrant County, Texas
                                   Appellee.              §
                                                                               (TC# 1166605D)
                                                          §


                                                  OPINION

         Appellant appeals the trial court’s denial of his motion to suppress evidence.1 We affirm.

                                               BACKGROUND

         After an anonymous person made a police report specifying that a black male named “Neil

Matthews,” who was wearing a white muscle shirt and black pants and was presently selling

“crack” from a white van, Fort Worth Police Officers Michael Zimpelman and Eric Smith were

dispatched at 11:11 p.m. to the reported location, a high-crime and high-drug area where officers

have responded to other calls reporting persons selling “anything from marijuana to crack

cocaine.” Upon arrival, Officer Zimpelman corroborated the information in the report regarding

         1
           As this case was transferred from our sister court in Fort Worth, we decide it in accordance with the
precedent of that court. TEX. R. APP. P. 41.3.
a white van at the location which was occupied. The officers parked their police vehicle behind

the van for officer safety because of a possibility that someone was selling crack from the van.

Officer Zimpelman knew that persons “that do that” also carry weapons.

       Officer Zimpelman approached the van, looked in the passenger-side window, and

observed a black male, later identified as Appellant, sitting in the driver’s seat of the van and

wearing the clothing described in the anonymous report. Officer Zimpelman approached the

vehicle and spoke with Appellant through the rolled-down window. Noticing that Appellant only

had his right hand on the steering wheel and had his left hand concealed, he became more

concerned that Appellant may be involved in drug activity and possibly in possession of weapons.

Officer Zimpelman directed Appellant to show his left hand but Appellant simply looked at the

officer and then looked forward without complying with the directive. When Officer Zimpleman

repeated his directive, Appellant stated he was complying with the directive but, according to

Officer Zimpelman, Appellant was non-compliant. This concerned Officer Zimpelman because,

based on his training and experience, if someone is not doing something wrong, they will comply

with verbal commands and he was also concerned that Appellant may have a weapon in his

non-visible hand. Due to the time of evening, the high-crime location, and the corroboration of

the reported information by the officers’ own observations at this point, Officer Zimpelman

believed that it was possible that crack was being sold and that Appellant may be in possession of

a weapon. For their safety, Officer Smith conducted a Terry frisk to check for weapons.

       After finding no weapons, Officer Zimpelman asked Appellant for his consent to search

the van. Appellant disavowed ownership of the van and stated that he could not consent to a

search of the vehicle. Although Appellant also asserted that he could not permit officers into the


                                                2
vehicle because he did not have the keys to it, Officer Zimpelman looked in the vehicle and

informed Appellant that he did not have the keys because they were in the vehicle’s ignition.

When Officer Zimpelman then requested the assistance of a canine unit, Appellant became

nervous and exhibited an increase in the frequency of his breathing. The officers explained to

Appellant that they were going to walk him over to the patrol car and detain him for further

investigation. As Officer Zimpelman turned to walk to his patrol car, he heard footsteps and

Officer Rodriguez calling out, and when he turned, Officer Zimpelman saw Appellant fleeing on

foot. Officers pursued Appellant, who relented only after Officer Zimpelman announced that he

would deploy a taser cartridge if Appellant did not stop running. Officers then handcuffed

Appellant. Canine Officer Hutch subsequently signaled an alert after conducting an open-air

sniff of the exterior of the van, in which the officers found marijuana and cocaine. Appellant was

charged with two counts of possession of cocaine.

       Appellant filed a pro se motion to suppress the evidence, contending it was illegally seized

because the van had been loaned to him by a friend and he was handcuffed in the back of a patrol

car at the time of the warrantless search. Appellant’s counsel also sought to suppress the evidence

seized from the warrantless search of the automobile because there was no probable cause to

search the vehicle, the search “exceeded that authorized by law for a warrantless search” and “was

not the result of a valid consent by [Appellant].”

       At the hearing, in addition to the foregoing, Officer Zimpelman testified that after

Appellant twice contended that he was without authority to consent to the search because he did

not own the van, Officer Zimpelman verified through a registration check that the vehicle was

registered to another person. Appellant testified that he told officers that he could not let them


                                                 3
search the van because it did not belong to him and that he had the owner’s permission to borrow

the vehicle so that his aunt could take him home and then return the car to the owner. The trial

court denied Appellant’s motion.

                                           DISCUSSION

       In his sole issue, Appellant contends that the trial court’s application of the law on the issue

of Appellant’s standing is erroneous and that his detention was not in compliance with

constitutional principles. The State asserts Appellant has waived any error as he has presented

two distinct complaints in his sole issue, rendering it multifarious.

                                         Multifarious Issue

       An issue or point of error is multifarious if it embraces more than one specific ground of

error. Mays v. State, 318 S.W.3d 368, 385 (Tex. Crim. App. 2010). By combining independent

grounds together in a single issue, an appellant risks rejection of his arguments on the basis that

nothing has been presented for review. See Wood v. State, 18 S.W.3d 642, 649 n.6 (Tex. Crim.

App. 2000) (refusing to address multifarious grounds). While each embraces constitutional

considerations, a complaint that the trial court erred in determining Appellant is without standing

to challenge the constitutionality of a search of property is distinct from a complaint that an officer

was without reasonable suspicion to justify an investigative detention.            Consequently, we

conclude Appellant’s issue is multifarious.

       Appellate courts have discretion to address multifarious issues and often do so provided the

contentions are adequately briefed. As an appellate court, it is not our task to comb through the

record in an effort to verify an appellant’s claims. See Alvarado v. State, 912 S.W.2d 199, 210

(Tex. Crim. App. 1995). Nor are we obligated to construct and compose an appellant’s issues,


                                                  4
facts, and arguments for him. Busby v. State, 253 S.W.3d 661, 673 (Tex. Crim. App. 2008).

       We will address Appellant’s standing complaint as we find it to be adequately briefed.

                                            Standing

       Appellant contends the trial court erroneously concluded that he was without standing

because his testimony at the suppression hearing established that he was in the vehicle with the

owner’s permission. The State counters that the trial court did not err because Appellant is

without standing to challenge the search of the van.

       The Fourth Amendment of the U.S. Constitution and Article I, Section 9 of the Texas

Constitution protect individuals from unreasonable searches and seizures. U.S. CONST. amend

IV; TEX. CONST. art. I, § 9; State v. Betts, 397 S.W.3d 198, 203-205 (Tex. Crim. App. 2013);

Richardson v. State, 865 S.W.2d 944, 948 (Tex. Crim. App. 1993). To assert a challenge to a

search and seizure under the United States and Texas Constitutions and article 38.23 of the Texas

Code of Criminal Procedure, a party must first establish standing. See TEX. CODE CRIM. PROC.

ANN. art. 38.23 (West 2005); Kothe v. State, 152 S.W.3d 54, 59 (Tex. Crim. App. 2004); Villarreal

v. State, 935 S.W.2d 134, 138 (Tex. Crim. App. 1996); Martinez v. State, 236 S.W.3d 361, 367

(Tex. App. – Fort Worth 2007, pet. dism’d). The rights secured by the Fourth Amendment and

Article I, Section 9, are personal, and accordingly, an accused has standing to challenge the

admission of evidence obtained by an “unlawful” search or seizure only if he had a legitimate

expectation of privacy in the place invaded. Betts, 397 S.W.3d at 203; Rakas v. Illinois, 439 U.S.
128, 139, 143, 99 S. Ct. 421, 58 L. Ed. 2d 387 (1978); Richardson, 865 S.W.2d at 948–49. When

challenging a search, the defendant has the burden of proving facts demonstrating a legitimate

expectation of privacy. Betts, 397 S.W.3d at 203; Villarreal, 935 S.W.2d at 138. He must show


                                                5
that he had a subjective expectation of privacy in the place invaded and that society is prepared to

recognize that expectation of privacy as objectively reasonable. Betts, 397 S.W.3d at 203;

Villarreal, 935 S.W.2d at 138; see Smith v. Maryland, 442 U.S. 735, 740, 99 S. Ct. 2577, 61
L. Ed. 2d 220 (1979).

       In considering whether a defendant has demonstrated an objectively reasonable

expectation of privacy, we examine the totality of the circumstances surrounding the search,

including whether: (1) the accused had a property or possessory interest in the place invaded; (2)

he was legitimately in the place invaded; (3) he had complete dominion or control and the right to

exclude others; (4) before the intrusion, he took normal precautions customarily taken by those

seeking privacy; (5) he put the place to some private use; and (6) his claim of privacy is consistent

with historical notions of privacy. Betts, 397 S.W.3d at 203-204; Granados v. State, 85 S.W.3d
217, 223 (Tex. Crim. App. 2002); Villarreal, 935 S.W.2d at 138.             This list of factors is

non-exhaustive, and no one factor is dispositive. Granados, 85 S.W.3d at 223. We defer to the

trial court’s factual findings and view them in the light most favorable to the prevailing party.

Kothe, 152 S.W.3d at 59. However, we review the legal issue of standing de novo. Id.

       Appellant asserts that having the owner’s permission to be in the vehicle provides him with

standing. This assertion, however, fails to establish that the owner had given Appellant continued

permission to use the vehicle or that Appellant had an ownership or possessory interest in the

vehicle or otherwise had a reasonable expectation of privacy in it. There is no evidence that

Appellant had complete dominion or control over the vehicle and the right to exclude others from

it. There is no evidence that Appellant took normal precautions customarily taken by those

seeking privacy. The owner’s grant of permission to Appellant to be in the vehicle does not rise


                                                 6
to a claim of privacy consistent with historical notions of privacy. Because Appellant has not

satisfied his burden of proving facts demonstrating a legitimate expectation of privacy of the place

searched, we conclude the trial court correctly determined Appellant is without standing to

challenge the search of the vehicle and the admission of the contraband found during the search.

See Betts, 397 S.W.3d at 203; Rakas 439 U.S. at 139; Villarreal, 935 S.W.2d at 138.

                                      Investigative Detention

       We understand Appellant to also complain that the anonymous report specifying Appellant

by name as the person dealing “crack” from a white van at the specified location was insufficient

to establish the requisite reasonable suspicion necessary to justify an investigative detention.

Appellant asserts that he “should have been left alone,” that “[a]ll of these actions violated [his]

right to be free from unlawful seizure,” that he has “legal standing to contest all of the detentions

and seizures . . . by being in lawful possession of a borrowed vehicle,” and that “upon receiving

[the] tip, Officer Zimpelman was going to search the van, one way or another.” We will address

this argument to the extent we understand it.

                                       Reasonable Suspicion

       Under the Fourth Amendment, a warrantless detention of the person that amounts to less

than a full-blown custodial arrest must be justified by a reasonable suspicion. Derichsweiler v.

State, 348 S.W.3d 906, 914 (Tex. Crim. App. 2011) (citations omitted); see also, United States v.

Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 104 L. Ed. 2d 1 (1989) (“police can stop and briefly detain

a person for investigative purposes if the officer has a reasonable suspicion supported by

articulable facts that criminal activity may be afoot, even if the officer lacks probable cause”)

(internal quotation marks omitted). A police officer has reasonable suspicion to detain a person if


                                                 7
he has specific, articulable facts that, combined with rational inferences from those facts, would

lead him reasonably to conclude that the person detained is, has been, or soon will be engaged in

criminal activity. Derichsweiler, 348 S.W.3d at 914; see Terry v. Ohio, 392 U.S. 1, 21–22, 88
S. Ct. 1868, 20 L. Ed. 2d 889 (1968) (“the police officer must be able to point to specific and

articulable facts which, taken together with rational inferences from those facts, reasonably

warrant” an investigative detention, and “it is imperative that the facts be judged against an

objective standard: would the facts available to the officer at the moment of the seizure . . .

warrant a man of reasonable caution in the belief that the action taken was appropriate”) (internal

quotation marks omitted). This objective standard disregards the actual subjective intent of the

arresting officer and looks, instead, to whether there was an objectively justifiable basis for the

detention. See Terry, 392 U.S. at 21–22. It also looks to the totality of the circumstances; those

circumstances may all seem innocent enough in isolation, but if they combine to reasonably

suggest the imminence of criminal conduct, an investigative detention is justified. See United

States v. Cortez, 449 U.S. 411, 417–18, 101 S. Ct. 690, 66 L. Ed. 2d 621 (1981) (“the essence of all

that has been written is that the totality of the circumstances—the whole picture—must be taken

into account”); Reid v. Georgia, 448 U.S. 438, 441, 100 S. Ct. 2752, 65 L. Ed. 2d 890 (1980);

Sokolow, 490 U.S. at 9–10; Illinois v. Wardlow, 528 U.S. 119, 125, 120 S. Ct. 673, 145 L. Ed. 2d
570 (2000). “[T]he relevant inquiry is not whether particular conduct is innocent or criminal, but

the degree of suspicion that attaches to particular types of noncriminal acts.” Woods v. State, 956
S.W.2d 33, 38 (Tex. Crim. App. 1997).

       A detaining officer need not be personally aware of every fact that objectively supports a

reasonable suspicion to detain; rather, “the cumulative information known to the cooperating


                                                8
officers at the time of the stop is to be considered in determining whether reasonable suspicion

exists.” Derichsweiler, 348 S.W.3d at 914 (citations omitted). A 911 police dispatcher is

ordinarily regarded as a “cooperating officer” for purposes of making this determination. Id.

       Information provided to police from a citizen-informant who identifies himself and may be

held to account for the accuracy and veracity of his report may be regarded as reliable. Id. at 915

(citations omitted). The only question in that scenario is whether the information that the known

citizen-informant provides, viewed through the prism of the detaining officer’s particular level of

knowledge and experience, objectively supports a reasonable suspicion to believe that criminal

activity is afoot. See Cf. Texas v. Brown, 460 U.S. 730, 742–43, 103 S. Ct. 1535, 75 L. Ed. 2d 502

(1983) (plurality opinion) (an officer’s knowledge, experience, and training are relevant in

determining whether he had probable cause to believe the item he observed in plain view

constituted contraband). Both the content of the information possessed by the police and its

degree of reliability must be taken into account in determining whether a detention is reasonable.

See Alabama v. White, 496 U.S. 325, 330, 110 S. Ct. 2412, 110 L. Ed. 2d 301 (1990). The United

States Supreme Court has adopted the totality of the circumstances test when considering an

anonymous tip and has declared that while an anonymous tip, standing alone, lacks the necessary

indicia of reliability, where officers are able to verify or corroborate significant aspects of an

informant’s report, reasonable suspicion may exist to make an investigatory stop. White, 496
U.S. at 325. Reasonable suspicion can arise from information that is less reliable than that

required to establish probable cause. Id. at 330.

       An officer may rely on information received from a citizen, rather than his direct

observation, so long as the citizen’s statement is reasonably corroborated by other matters within


                                                9
the officer’s knowledge. Brother v. State, 166 S.W.3d 255, 258–59 (Tex. Crim. App. 2005), cert.

denied, 546 U.S. 1150, 126 S. Ct. 1172, 163 L. Ed. 2d 1129 (2006); Turley v. State, 242 S.W.3d
178, 181 (Tex. App. – Fort Worth 2007, no pet.); State v. Sailo, 910 S.W.2d 184, 188–89 (Tex.

App. – Fort Worth 1995, pet. ref’d) (citing Illinois v. Gates, 462 U.S. 213, 242, 103 S. Ct. 2317,

2334, 76 L. Ed. 2d 527 (1983)). However, “corroboration” in this sense does not mean that the

officer must personally observe the conduct that causes him to reasonably suspect that a crime is

being, has been, or is about to be committed. Sailo, 910 S.W.2d at 189. Rather, corroboration

refers to whether the police officer, in light of the circumstances, confirms enough facts to

reasonably conclude that the information given to him is reliable and a temporary detention is thus

justified. See Brother, 166 S.W.3d at 259 n.5; Sailo, 910 S.W.2d at 189. Where the reliability of

information is increased, less corroboration is necessary. Pipkin v. State, 114 S.W.3d 649, 654

(Tex. App. – Fort Worth 2003, no pet.); State v. Stolte, 991 S.W.2d 336, 341 (Tex. App. – Fort

Worth 1999, no pet.). Where a tip has a relatively low degree of reliability, more information will

be required to establish the requisite quantum of suspicion than would be required if the tip were

more reliable. Stolte, 991 S.W.2d at 341.

       After being dispatched, officers verified that a white van was at the location given by the

anonymous tipster and that Appellant, as named by the tipster, was sitting in the white van and

wearing the described clothing. In addition to having this corroborated information, the officers

were aware that the location was known as a high-crime, high-drug area, and that persons who sell

drugs from vehicles are sometimes armed with weapons. After making verbal contact with

Appellant through an open window of the van that night, officers were confronted with

Appellant’s repeated refusal to show both of his hands as they attempted to speak with him.


                                                10
Although officers determined that Appellant did not have weapons or drugs on his person, the

other facts known to the officers by personal observation increased the indicia of reliability of the

anonymous tip. Under the totality of the circumstances, we conclude the officers had reasonable

suspicion to detain Appellant because they had specific, articulable facts that, combined with

rational inferences from those facts, would lead them to reasonably conclude that Appellant was,

had been, or soon would be engaged in criminal activity. Derichsweiler, 348 S.W.3d at 914.

Appellant’s issues are overruled.

                                             CONCLUSION

       The trial court’s judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
August 23, 2013

Before McClure, C.J., Rivera, and Antcliff, JJ.
Antcliff, J., not participating

(Do Not Publish)




                                                  11